                                                                                                 Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 1 of 30



                                                                                     1 KENNADAY LEAVITT OWENSBY PC
                                                                                       KELLI M. KENNADAY (SBN 155153)
                                                                                     2 kkennaday@kennadayleavitt.com
                                                                                       ALLISON M. NYE (SBN 298872)
                                                                                     3 anye@kennadayleavitt.com
                                                                                       621 Capitol Mall, Suite 2500
                                                                                     4 Sacramento, California 95814
                                                                                       Telephone:     (916) 732-3060
                                                                                     5
                                                                                       Attorneys for Defendant
                                                                                     6 REGENTS OF THE UNIVERSITY OF
                                                                                       CALIFORNIA
                                                                                     7

                                                                                     8                                 UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                    10

                                                                                    11 WILLIAM J. RUMLEY, SALESHNI SINGH,                   Case No.
                                                                                    12                   Plaintiffs,                        NOTICE OF REMOVAL OF ACTION
                                                                                                                                            UNDER 42 U.S.C. § 1983 (CIVIL RIGHTS
                                                                                    13            v.                                        ACT)
                                                                                    14                                                      Complaint Filed: March 7, 2019
                                                                                       REGENTS OF THE UNIVERSITY OF                         Trial Date:      None set.
                                                                                    15 CALIFORNIA; ALLEN TOLLESFSON; and
                                                                                       DOES 1 through 10, inclusive,                        FEES EXEMPT PURSUANT TO GOV. CODE § 6103
                                                                                    16
                                                                                                    Defendants.
                                                                                    17

                                                                                    18 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                                                                    19            PLEASE TAKE NOTICE that Defendant THE REGENTS OF THE UNIVERSITY OF

                                                                                    20 CALIFORNIA hereby removes to this Court the state court action described below.

                                                                                    21            1.     On March 7, 2019, an action was commenced in the Superior Court of the State of

                                                                                    22 California, in and for the County of Alameda, entitled William J. Rumley, et al. v. Regents of the
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23 University of California, et al.., Case No. RG19010126. (A true and correct copy of the Summons,
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24 Complaint and all documents served therewith is attached as Exhibit A.)
                                                 S ACRAME NT O , CA 95814
                                 L AW




                                                                                    25            2.     The first date upon which Defendant received a copy of the Complaint was June 18,
                                  AT
                                 A TTORNEYS




                                                                                    26 2019, when Defendant was personally served with the Summons and Complaint from the state court
                                                                                    27 action. (Zulkowski Decl., ¶ 2.)

                                                                                    28            3.     This action is a civil matter of which this Court has original jurisdiction under 28

                                                                                         00157796.1                                       -1-
                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 42 U.S.C. § 1983 (CIVIL RIGHTS ACT)
                                                                                                 Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 2 of 30




                                                                                     1 U.S.C. § 1331, and is one which may be removed to this Court by Defendants pursuant to the

                                                                                     2 provisions of 42 U.S.C. § 1983, in that this is a civil action involving a federal question; namely,

                                                                                     3 violations of the Civil Rights Act (42 U.S.C. § 1983). (Ex. A, Complaint, ¶¶ 34-40.) Thus, federal

                                                                                     4 question jurisdiction exists in this case.

                                                                                     5            4.     On July 16, 2019, Defendant filed an Answer with the Alameda County Superior

                                                                                     6 Court in order to preserve all legal rights. A true and correct copy of the Answer is attached as

                                                                                     7 Exhibit B.

                                                                                     8            5.     No other Defendant has yet been served with Summons and Complaint. (Zulkowski

                                                                                     9 Decl., ¶ 3.)

                                                                                    10 DATED: July 12, 2019                                   KENNADAY LEAVITT OWENSBY PC

                                                                                    11

                                                                                    12                                                        By:  /s/ Kelli M. Kennaday
                                                                                                                                                       KELLI M. KENNADAY
                                                                                    13                                                                 Attorneys for Defendant
                                                                                    14                                                          REGENTS OF THE UNIVERSITY OF
                                                                                                                                                            CALIFORNIA
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18
                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23
                                              621 C APIT OL M AL L | S UIT E 2500
                                                 S ACRAME NT O , CA 95814




                                                                                    24
                                 L AW
                                  AT




                                                                                    25
                                 A TTORNEYS




                                                                                    26
                                                                                    27

                                                                                    28
                                                                                         00157796.1                                     -2-
                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 42 U.S.C. § 1983 (CIVIL RIGHTS ACT)
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 3 of 30




            EXHIBIT A
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 4 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 5 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 6 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 7 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 8 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 9 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 10 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 11 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 12 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 13 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 14 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 15 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 16 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 17 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 18 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 19 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 20 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 21 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 22 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 23 of 30
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 24 of 30




             EXHIBIT B
Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 25 of 30
                                                                                              Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 26 of 30




                                                                                     1          Defendant The Regents of the University of California (hereinafter “Defendant”) answers,

                                                                                     2 denies, and avers to Plaintiffs’ William J. Rumley and Saleshni Singh’s unverified Complaint as

                                                                                     3 follows:

                                                                                     4                                          GENERAL DENIAL

                                                                                     5          In accordance with Code of Civil Procedure section 431.30, subdivision (d), Defendant denies

                                                                                     6 generally each and all of the allegations in the Complaint, and each purported cause of action therein

                                                                                     7 alleged, and without limiting the generality of the foregoing, deny that Plaintiffs have been damaged

                                                                                     8 in the manner or amount therein alleged, or in any manner or amount, or at all, by reason of any act

                                                                                     9 or omission by or attributable to Defendant.

                                                                                    10                                        SEPARATE DEFENSES

                                                                                    11          As and for separate defenses, Defendant alleges as follows:

                                                                                    12                                     FIRST SEPARATE DEFENSE

                                                                                    13                                  (Failure to State a Cause of Action)

                                                                                    14          The Complaint and each purported cause of action therein fails to state facts sufficient to state

                                                                                    15 a cause of action and/or state a prima facie case for claims against Defendant.

                                                                                    16                                   SECOND SEPARATE DEFENSE

                                                                                    17                                         (Statute of Limitations)

                                                                                    18          The Complaint, and each cause of action contained therein, is barred by the applicable statutes
                                                                                    19 of limitations, including those set forth in California Code of Civil Procedure sections 335.1, 338,

                                                                                    20 340 and 342; and California Government Code sections 945.6, 12960 and 12965(b).

                                                                                    21                                    THIRD SEPARATE DEFENSE

                                                                                    22                        (Failure to Timely Exhaust Administrative Remedies)
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23          The Complaint, and each purported cause of action therein, to the extent it establishes any
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24 viable cause of action, is barred to the extent Plaintiffs failed to exhaust administrative remedies
                                                 S ACRAME NT O , CA 95814
                                 L AW




                                                                                    25 pursuant to all applicable laws, or have failed to timely exhaust such remedies.
                                  AT
                                 A TTORNEYS




                                                                                    26                                FOURTH AFFIRMATIVE DEFENSE
                                                                                    27                             (Claims Exceed Administrative Complaints)

                                                                                    28             To the extent the allegations in Plaintiffs’ Complaint, and each cause of action contained
                                                                                         00157624.1                                          -1-
                                                                                               DEFENDANT REGENTS OF THE UNIVERSITY OF CALIFORNIA’S ANSWER TO COMPLAINT
                                                                                                Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 27 of 30




                                                                                     1 therein, exceed the claims set forth in Plaintiffs’ administrative complaints, Plaintiffs’ claims are

                                                                                     2 barred.

                                                                                     3                                      FIFTH SEPARATE DEFENSE

                                                                                     4                                      (Res Judicata/Estoppel/Waiver)

                                                                                     5            As a result of the acts and omissions of Plaintiffs, Plaintiffs are estopped from asserting, or

                                                                                     6 have waived the right to assert, any cause of action against Defendant, and/or Plaintiffs’ causes of

                                                                                     7 action are barred by the doctrine(s) of res judicata and/or collateral estoppel.

                                                                                     8                                      SIXTH SEPARATE DEFENSE

                                                                                     9                                                  (Laches)

                                                                                    10            Plaintiffs are barred from any recovery against Defendant by reason of the doctrine of laches

                                                                                    11 and an undue delay in giving notice to Defendant of the matters alleged in the Complaint and in

                                                                                    12 commencing and prosecuting this litigation.

                                                                                    13                                    SEVENTH SEPARATE DEFENSE

                                                                                    14                    (Failure to Exhaust Employer’s Internal Complaint Procedures)

                                                                                    15            The Complaint, and each purported cause of action therein, is barred because Plaintiffs failed

                                                                                    16 to exhaust the internal complaint resolution procedure utilized by Defendant that was known and

                                                                                    17 available to Plaintiffs.

                                                                                    18                                     EIGHTH SEPARATE DEFENSE
                                                                                    19                                         (Avoidable Consequences)

                                                                                    20            Defendant is informed and believes that some or all of Plaintiffs’ alleged damages, if any

                                                                                    21 there were, are barred under the avoidable consequences doctrine.             Plaintiffs failed to notify

                                                                                    22 Defendant of the alleged circumstances giving rise to each claim alleged in the Complaint and thus
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23 prevented Defendant from rectifying alleged misconduct, if any there was.
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24                                      NINTH SEPARATE DEFENSE
                                                 S ACRAME NT O , CA 95814
                                 L AW




                                                                                    25                                         (After-Acquired Evidence)
                                  AT
                                 A TTORNEYS




                                                                                    26            Defendant is informed and believes there is or may be, after discovery, “after-acquired”
                                                                                    27 evidence of reasons why Defendant would have discharged Plaintiffs beyond the reasons that

                                                                                    28 supported the discharges at the time.
                                                                                         00157624.1                                         -2-
                                                                                                 DEFENDANT REGENTS OF THE UNIVERSITY OF CALIFORNIA’S ANSWER TO COMPLAINT
                                                                                              Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 28 of 30




                                                                                     1                                    TENTH SEPARATE DEFENSE

                                                                                     2                                             (Unclean Hands)

                                                                                     3          Defendant is informed and believes that Plaintiffs’ claims are barred as a result of Plaintiffs’

                                                                                     4 wrongdoing.

                                                                                     5                                 ELEVENTH SEPARATE DEFENSE

                                                                                     6                                           (Failure to Mitigate)

                                                                                     7          Plaintiffs’ prayer for damages in the Complaint is barred in whole or in part by the failure of

                                                                                     8 Plaintiffs to mitigate their damages.

                                                                                     9                                  TWELFTH SEPARATE DEFENSE

                                                                                    10                                               (Immunity)

                                                                                    11          Plaintiffs’ claims and prayer for damages are barred to the extent that Defendant is immune

                                                                                    12 to them due to its status as a public entity. Defendant is immune to common-law tort claims and

                                                                                    13 punitive damages claims pursuant to the Government Claims Act, Government Code section 810, et

                                                                                    14 seq.

                                                                                    15                               THIRTEENTH SEPARATE DEFENSE

                                                                                    16                                         (Lawful Business Reason)

                                                                                    17          Defendant avers that any actions or decisions taken by Defendant related to Plaintiffs were

                                                                                    18 lawful and taken for a legitimate business reason.
                                                                                    19                               FOURTEENTH SEPARATE DEFENSE

                                                                                    20                                         (Mixed-Motive Defense)

                                                                                    21          Defendant’s legitimate reasons, standing alone, would have induced Defendant to make the

                                                                                    22 same decision at the time it made any decision regarding Plaintiffs’ employment. Any unlawful
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23 motive was not a substantial motivating factor in any such decision by Defendant.
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24                                 FIFTEENTH SEPARATE DEFENSE
                                                 S ACRAME NT O , CA 95814
                                 L AW




                                                                                    25                            (Additional Separate or Affirmative Defenses)
                                  AT
                                 A TTORNEYS




                                                                                    26          Defendant presently has insufficient knowledge or information upon which to form a belief
                                                                                    27 as to whether it may have additional, yet unasserted, separate or affirmative defenses to Plaintiffs’

                                                                                    28 Complaint, and therefore reserves the right to assert additional defenses in the event discovery
                                                                                       00157624.1                                     -3-
                                                                                               DEFENDANT REGENTS OF THE UNIVERSITY OF CALIFORNIA’S ANSWER TO COMPLAINT
                                                                                                Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 29 of 30




                                                                                     1 indicates it would be appropriate to do so.

                                                                                     2            WHEREFORE, DEFENDANT PRAYS FOR JUDGMENT AS FOLLOWS:

                                                                                     3            1.   That Plaintiffs take nothing by this action;

                                                                                     4            2.   That the Court dismiss the Complaint in its entirety with prejudice;

                                                                                     5            3.   That Defendant recover reasonable attorneys’ fees and costs herein incurred; and

                                                                                     6            4.   For such other and further relief as the court may deem just and proper.

                                                                                     7 DATED: July 16, 2019                                     KENNADAY LEAVITT OWENSBY PC

                                                                                     8

                                                                                     9                                                          By: _________________________________
                                                                                                                                                         KELLI M. KENNADAY
                                                                                    10                                                                   Attorneys for Defendant
                                                                                    11                                                             REGENTS OF THE UNIVERSITY OF
                                                                                                                                                             CALIFORNIA
                                                                                    12

                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18
                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22
K ENNADAY L EAVITT O WENSBY PC




                                                                                    23
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24
                                                 S ACRAME NT O , CA 95814
                                 L AW




                                                                                    25
                                  AT
                                 A TTORNEYS




                                                                                    26
                                                                                    27

                                                                                    28
                                                                                         00157624.1                                       -4-
                                                                                                 DEFENDANT REGENTS OF THE UNIVERSITY OF CALIFORNIA’S ANSWER TO COMPLAINT
                                                                                                Case 4:19-cv-04097 Document 1 Filed 07/17/19 Page 30 of 30



                                                                                     1                                              PROOF OF SERVICE
                                                                                     2 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
                                                                                              At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                                     3 employed in the County of Sacramento, State of California. My business address is 621 Capitol

                                                                                     4 Mall, Suite 2500, Sacramento, CA 95814.

                                                                                     5     On July 16, 2019, I served true copies of the following document(s) described as
                                                                                       DEFENDANT REGENTS OF THE UNIVERSITY OF CALIFORNIA’S ANSWER TO
                                                                                     6 COMPLAINT on the interested parties in this action as follows:

                                                                                     7                David P. Turner
                                                                                                      BROWN | POORE LLP
                                                                                     8                1350 Treat Blvd., Suite 420
                                                                                                      Walnut Creek, CA 94597
                                                                                     9                Email: dpoore@bplegalgroup.com
                                                                                    10
                                                                                                      Attorneys for Plaintiffs
                                                                                    11                William J. Rumley; Saleshni Singh

                                                                                    12    X       MAIL -- I enclosed the document(s) in a sealed envelope or package addressed to the persons
                                                                                                  at the addresses listed herein and placed the envelope for collection and mailing, following
                                                                                    13            our ordinary business practices. I am readily familiar with Kennaday Leavitt Owensby PC’s
                                                                                                  practice for collecting and processing correspondence for mailing. On the same day that the
                                                                                    14            correspondence is placed for collection and mailing, it is deposited in the ordinary course of
                                                                                                  business with the United States Postal Service, in a sealed envelope with postage fully
                                                                                    15            prepaid.

                                                                                    16            FACSIMILE -- I personally sent to the addressee’s telecopier number indicated below a true
                                                                                                  copy of the above-described document(s) before 5:00 p.m. I verified transmission without
                                                                                    17            error by a transmission report issued by the facsimile machine upon which said transmission
                                                                                                  was made immediately following the transmission.
                                                                                    18
                                                                                                  PERSONAL SERVICE -- By causing delivery by hand via reliable messenger service to the
                                                                                    19            interested parties at the address(es) set forth herein.

                                                                                    20            FEDERAL EXPRESS -- By causing delivery by Federal Express of the document(s) listed
                                                                                                  above to the person(s) at the address(es) set forth herein.
                                                                                    21
                                                                                                  ELECTRONIC SERVICE -- By causing delivery of the document(s) referenced above to
                                                                                    22            the addressee(s) e-mail address listed herein.

                                                                                    23    [X] (State)          I declare under penalty of perjury under the laws of the State of California that
K ENNADAY L EAVITT O WENSBY PC




                                                                                                               the above is true and correct.
                                              621 C APIT OL M AL L | S UIT E 2500




                                                                                    24
                                                 S ACRAME NT O , CA 95814




                                                                                                  Executed on July 16, 2019, at Sacramento, California.
                                 L AW




                                                                                    25
                                  AT
                                 A TTORNEYS




                                                                                    26                                                                          ILEAH MILLER
                                                                                    27

                                                                                    28

                                                                                         00157624.1
                                                                                                                                     PROOF OF SERVICE
